Per Curiam:

This is an appeal from an order denying relief under K. S. A. 60-1507.
Appellant raises a single issue: He was denied the effective assistance of an attorney because counsel had not been appointed for him prior to the date of his arraignment. It is his position that the district court was required to have an evidentiary hearing on the matter with him in attendance.
The trial court’s order of July 26, 1971, upon appellant’s motion to vacate the judgment in case number B-4238, shows that the court had examined the motion, the file and the records in that case. The trial judge states that “the files and the records reflect that Mr. Roscoe Austin was appointed and did represent the defendant from one day after the crime was committed, to-wit: July 30, 1960, continuously through January 3, 1961, when the defendant was convicted and sentenced;” that “the motion, file and records of this case conclusively show that movant is entitled to no relief and that his motion should be denied.”
On this record, and pursuant to Rule No. 121 (f) and (i) (201 Kan. XXXII) the court did not err in denying an evidentiary hearing and in denying relief.
Judgment is affirmed.